Name: COMMISSION REGULATION (EC) No 2060/95 of 29 August 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  international trade
 Date Published: nan

 No L 204/2 fEN Official Journal of the European Communities 30 . 8 . 95 COMMISSION REGULATION (EC) No 2060/95 of 29 August 1995 on the issuing of. export licences for fruit and vegetables with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1992 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1 363/95 (2), and in particular Article 26 thereof, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables (3), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (4) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantities of 3 758 tonnes of tomatoes, 205 tonnes of hazelnuts in shell, 84 tonnes of walnuts in shell, 633 tonnes of oranges, 2 077 tonnes of lemons, 7 260 tonnes of apples, and 2 609 tonnes of peaches and nectarines in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 25 August 1995 ; whereas a reducing factor should accordingly be applied to the quantities of tomatoes, hazelnuts in shell , walnuts in shell, oranges, lemons, apples and peaches and nectarines applied for on 25 August 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : Article 1 Export licences with advance fixing of the refund for the tomatoes, hazelnuts in shell , walnuts in shell, oranges, lemons, apples and peaches and nectarines for which applications are submitted on 25 August 1995 under Article 1 of Regulation (EC) No 1489/95 shall be issued for respectively 16,96 %, 92,97 %, 55,62 %, 13,05 %, 32,73 %, 12,88 %, and 88,23 % of the quantities applied for. Applications for export licences with advance fixing of refunds for the above products submitted after 25 August 1995 and before 25 October 1995 shall be rejected. Article 2 This Regulation shall enter into force on 30 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1995. For the Commission Karel VAN MIERT Member of the Commission (  ) OJ No L 118, 20. 5. 1972, p. 1 . V) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 145, 29. 6. 1995, p. 68 . h) OJ No L 145, 29. 6 . 1995, p. 75.